Per Curiam.
Upon examination of the judgment of the district court whereby the petitioners were found guilty of contempt, and in pursuance of which they were committed to the custody of the sheriff of Silver’ Bow county, the court finds that the same is void, in that the said judgment, being’ as for a contempt in the joresence of the court, does not recite any fact showing that a contempt had been committed: It is therefore ordered that the judgment be annulled; that the petitioners be discharged from custody, and that their bail be exonerated.